Citation Nr: 1736404	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  14-25 970	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether the severance of service connection for tinea versicolor was proper.
 
2.  Entitlement to a rating in excess of 10 percent for tinea versicolor.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel





INTRODUCTION

The Veteran had honorable active duty from March 1982 to March 1988; however, his second period of duty-from March 1988 to March 1993-was under other than honorable conditions, which barred him from receiving VA monetary benefits for any disability that either began during or was otherwise caused by that later period of service.  See 38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.12 (2015).  Thus, the Board will not consider his period of service from March 1988 to March 1993 as a basis for service connection for in-service incurrence or aggravation of his claimed disabilities.

In an October 2012 rating decision the RO granted entitlement to service connection for tinea versicolor at a 10 percent disability rating, effective September 9, 2011.  The Veteran timely disagreed with the 10 percent disability rating assigned.  In a July 2014, the RO severed service connection for tinea versicolor, effective from October 1, 2014.
 
The Veteran testified before a decision review officer (DRO) at the RO in October 2013, and before the undersigned Veterans Law Judge in a hearing held at the VA central office in Washington, D.C. in July 2016.  Transcripts of these hearings have been associated with the file.

The United States Court of Appeals for Veterans Claims (Court) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The VA disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal contains at least one claim that may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the CAVC's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.


FINDING OF FACT

The RO's original decision granting service connection for tinea versicolor is not shown to be clearly and unmistakably erroneous.


CONCLUSION OF LAW

The severance of service connection for tinea versicolor is void ab initio.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.105(d) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, as the full benefit being sought is being granted, no further discussion of the Board's duty to assist is necessary.  


II.  Severance of Service Connection
 
Once service connection has been granted, it can be severed only upon VA's showing that the grant of service connection was clearly and unmistakably erroneous.  38 C.F.R. § 3.105(d); see also Stallworth v. Nicholson, 20 Vet. App. 482 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  Clear and unmistakable error (CUE) has been defined as "a very rare and specific kind of 'error.'  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  The error must be undebatable and of the sort that, had it not been made, would have manifestly changed the outcome at the time it was made.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).
 
In this case, service connection for tinea versicolor was granted by an October 2012 rating decision.  The RO based its decision on a September 2012 VA opinion that the Veteran's tinea versicolor was at least as likely as not incurred in service.  At the time of the examination, the Veteran had tinea versicolor on his back and chest. The examiner noted that service treatment records reflected treatment for tinea versicolor in August 1983, during his honorable service.  In addition, the examiner acknowledged a private examiner's August 2011 opinion that the Veteran's lesions of tinea versicolor corresponded exactly with the location and morphology of the hyperpigmented macules on his back in service, and confirm that this was the dermatitis that developed during active duty.  

The Veteran disagreed with the rating assigned in a timely notice of disagreement.  

He was provided with a VA examination in March 2013.  The examiner found that the skin condition the Veteran had at the time of the examination was the same condition he had intermittently since puberty.  She opined that any aggravation of the condition he experienced while in the military would be temporary and due to his amount of sweating.  She provided quotations from the American Academy of Dermatology, describing the process resulting in discoloration of the skin with tinea versicolor.  She noted that the Veteran's appearance at any given time would vary, but that this did not change the diagnosis.

In a June 2013 rating decision, which proposed severance of entitlement to service connection for tinea versicolor, the RO deemed the September 2012 opinion incorrect because the examiner did not state that he reviewed service treatment records, leading the RO to conclude that the examiner based the opinion solely on the Veteran's report of medical history.  The RO also noted that a service treatment report dated August 9, 1979, during inactive service, reflected scarring on the front and back of the Veteran's upper extremity and skin discoloration on the upper torso, which was possibly tinea versicolor.  The RO concluded that the report dated August 9, 1979 showed that tinea versicolor existed prior to active duty.  The RO noted that the September 2012 opinion was in error because the examiner was not informed that the tinea versicolor existed prior to active duty.  The RO found that the Veteran's tinea versicolor had an onset prior to active duty, as there was already scarring shown in August of 1979.  The RO noted that, the March 2013 examiner opined it is not as likely as not that the tinea versicolor was aggravated beyond its natural progression and provided the rationale that this disorder varied naturally and was not related to military service.

The RO issued a rating decision in March 2014, severing service connection for tinea versicolor effective July 1, 2014 due to clear and unmistakable error.  
The RO issued another rating decision in July 2014, severing service connection for tinea versicolor as of October 1, 2014.  This rating decision included the same reasons and bases as the May 2014 rating decision.

Every Veteran shall be taken to have been in sound condition when accepted for service except as to defects, infirmities, or disorders noted at the time of acceptance; or, where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment, and was not aggravated by the Veteran's period of active service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2015).  When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  To rebut the presumption of soundness, the burden falls on VA to demonstrate with clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 25178 (2004); Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004).  If this burden is met, then the Veteran is not entitled to service-connected benefits. If, however, the government fails to rebut the presumption of soundness, the Veteran's claim is one for service connection rather than service aggravation, and no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  Wagner, 370 F.3d at 1096.

In this case, the Veteran's entrance examination reflected normal skin and no notation of tinea versicolor.  Thus, the presumption of soundness attaches, and, in order to rebut the presumption of soundness, the evidence would need to show, by clear and unmistakable evidence, that the Veteran's tinea versicolor both preexisted active duty and was not aggravated during active duty.  

In finding that the Veteran's tinea versicolor preexisted service and was not aggravated during service, the RO relied on the service treatment record from the Veteran's Reserve service, reflecting a possible diagnosis of tinea versicolor, and the March 2013 VA opinion.  The Board finds that neither one of these pieces of evidence provides clear and unmistakable evidence that the Veteran's tinea versicolor preexisted service and was not aggravated during service.

The August 1979 service treatment record merely reflect the possibility of a diagnosis of tinea versicolor.  Accordingly, the Board finds this does not meet the onerous burden of showing by clear and unmistakable evidence that this condition preexisted service.  Moreover, the 2013 VA examiner's opinion that any aggravation of the condition the Veteran experienced while in the military would be temporary and due to his amount of sweating appears to be based on a general description of the disease process of tinea versicolor and does not rise to the onerous standard of showing by clear and unmistakable evidence that in this Veteran's case, his tinea versicolor was not aggravated during service  

As the evidence of record does not show by clear and unmistakable evidence that tinea versicolor preexisted service or that it was not aggravated during service, the Board finds the presumption of soundness has not been rebutted, and the Veteran's claim is a claim for entitlement to service connection for tinea versicolor.  

In this case, the evidence shows that the Veteran was first definitively diagnosed during active duty service, and he has had tinea versicolor intermittently since service.  Accordingly, the Board finds that the evidence does not establish CUE in the granting of service connection for tinea versicolor.  Thus, it follows that severance of entitlement to service connection for tinea versicolor was improper and service connection must be restored for this disability.


ORDER

The severance of entitlement to service connection was incorrect and entitlement to service connection for tinea versicolor is restored.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


